DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of an IL-15 superagonist as the NK cell-stimulating agent and atopic dermatitis (AD) as the allergic disorder, filed on 19 October 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 1-28 are pending, and claims 1-16, 19, 20 and 24-28 are under consideration. Claims 17, 18 and 21-23 are withdrawn from further consideration as being drawn to a non-elected invention.  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/20/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. provisional application 62/915,793 filed on 10/16/2019, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Claims
Claims 4 and 19 are objected to for encompassing a non-elected subject matter: the allergic disorders other than the elected atopic dermatitis (AD), or the NK cell-stimulating agent other than the elected IL-15 superagonist (and IL-15).  The applicant is required to amend the claims to read only upon the elected invention.

Claims 2 and 15 are objected to for the following informalities, appropriate correction is required for each item:
Claim 2 recites “wherein increasing NK cell level or function in the subject treats or prevents symptoms …”, which is improper because it is the therapeutic agent (not the increased NK cells (result of treatment)) that treats the disease or disorder.  Cancelation of the claim is suggested as the limitation merely represents an inherent property of the treatment.  
Claim 15 recites “features selected from one or more of the group consisting of …”, which is not a proper Markush form.  The following is suggested: “one or more features selected from the group consisting of …”.

Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Note, claim 2 is objected for the reason above, therefore, the claim is interpreted as drawn to a method of treating a subject having an allergic disorder with an NK cell-stimulating agent, which treats or prevents symptoms associated with the allergic disorder.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 19, 20 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and confusing for the recitation “an amount effective to (i) increase an NK cell level or function in the subject compared to … a control not having the allergic disorder; (ii) increase the NK cell level or function in the subject compared to … before being administered the NK cell-stimulating agent; or (iii) increase the NK cell level to a level greater than 97.5 percentile” because it is unclear whether or how the three effective amount are different (or same), and whether or how they are related to disease treatment, i.e., are they the same as an therapeutic effective amount for treating the allergic disorder (as the claim is drawn to a method of treatment)?  The metes and bounds of the claim, therefore, cannot be determined.  In addition, the limitation “(iii) increase the NK cell level to a level greater than 97.5 percentile” represents a specific treatment result or efficacy; therefore, it is unclear how such a treatment result or efficacy can be predetermined or demanded since such is out of anyone’s control once the NK cell-stimulating agent is administered.  Claim 10 is similarly indefinite.
Claim 11 is indefinite for the recitation “an amount effective to prevent or ameliorate symptoms …” because it is unclear how such an amount differs from the three effective amounts to increase the NK cell level or function recited in claim 1, from which claim 11 is dependent.  Further, it is unclear how “an amount effective to prevent symptoms” is determined.  The metes and bounds of the claim, therefore, cannot be determined.  Claims 15 and 26 are similarly indefinite.
Claim 12 is indefinite for the recitation “ameliorating symptoms of the allergic disorder comprises: reducing redness and scaling (clinical score 0-5); reducing Numerical Rating scale (NRS) itch score; reducing Investigator Global Assessment (IGA) score; or reducing inflammatory, AD-associated serum biomarkers, TARC (CCL17), IL-4, or IL-13” because no allergic disorder is specified, thus, it is unclear what allergic disorder is meant here, which would manifest these symptoms.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 16 is indefinite and confusing for the recitation “wherein the NK cell-stimulating agent induces NK cell expansion in a dose-dependent manner” because it is unclear how such limitation is related or relevant to the method of treating a patient in claim 1, from which claim 16 is dependent.  For example, does it mean that a particular patient is given different or escalated doses for the treatment?  The metes and bounds of the claim, therefore, cannot be determined.  
Claim 26 is indefinite and confusing for the recitation “wherein a therapeutically effective amount of an NK cell-stimulating agent increases NK cell function before administration of the NK cell-stimulating agent” because it is unclear what it is meant (does not make sense).  
Claim 28 is indefinite for the recitation “further comprising administering a type 2 cytokine blockade therapy, optionally, dupilumab” because it is unclear whether dupilumab is a type 2 cytokine blockade therapy or is an optional additional treatment.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating an allergic disorder with an NK cell-stimulating agent, which treats or ameliorate symptoms of the allergic disorder; does not reasonably provide enablement for a method of treating an allergic disorder with an NK cell-stimulating agent, which prevent symptoms of the allergic disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 2 and 11 encompass the use of an NK cell-stimulating agent for “preventing symptoms” of the allergic disorder, which reads on disease prevention. Prior art search reveals that it has not established that symptoms of the allergic disorder can be prevented. All that has been shown is that an allergic disorder can be treated or ameliorated. To prevent a subject from having a disease or its symptoms would necessarily mean that the subject would have to be first identified as being at the risk before the disease, disorder or symptom develops, and then given said NK cell-stimulating agent, and such administration would ensure that the subject would not develop the disease, disorder or symptom.  As neither the prior art nor the specification has established or demonstrated how to identify subjects who would develop an allergic disorder, or the preventing effect of any NK cell-stimulating agent on an allergic disorder; the claimed method of preventing symptoms of the allergic disorder is not enabled.
Due to the large quantity of experimentation necessary to determine the preventing effect of an NK cell-stimulating agent on said disorder or its symptoms, and to determine how to identify a patient who would develop an allergic disorder and symptoms as claimed, the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, which has not established that said diseases can be prevented by an NK cell-stimulating agent, and the breadth of the claims which embraces disease prevention, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10, depending on claim 1, recites “wherein the NK cell-stimulating agent increases the NK cell level or function in the subject to a level above 97.5 percentile". However, claim 1 merely recites “(iii) increase the NK cell level to a level greater than 97.5 percentile” in last line, which is narrower in scope.  As such, the dependent claim 10 is of improper dependent form because it fails to further limit the subject matter of the parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Note, claim 26 is indefinite for the reasons above, it is not clear what the claim limitations are meant.  Therefore, the relevance of the claim to the prior art cannot be properly evaluated or assessed. 

Claim interpretation: As the claims are indefinite for the reasons above, they are interpreted as drawn to a method of treating an allergic disorder with an effective amount (therapeutically) of an NK cell-stimulating agent (claim 1, for example); wherein the NK cell-stimulating agent can be an IL-15 agonist or an IL-15 superagonist (elected) (claims 7 and 8, for example).  Additionally, claim 28 is interpreted as drawn to a method of treating an allergic disorder with an NK cell-stimulating agent, and a type 2 cytokine blockade therapy comprising dupilumab.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-12, 15, 16, 19, 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkateshaiah et al. (J Allergy Clin Immunol., 2018 Mar; 141(3):906-917). 
Venkateshaiah teaches that rIL-15 delivery to the lung downregulates expression of proinflammatory cytokines and improves allergen-induced AHR, airway resistance, and compliance; that a human IL-15 agonist (ALT-803) improved airway resistance and compliance in an experimental asthma model; and that IL-15 has a potent inhibitory effect on the airway obstruction that occurs in response to environmental allergens (abstract, for example).  Additionally, Venkateshaiah teaches that ALT-803 is a complex of an IL-15 superagonist mutant and dimeric IL-15 receptor aSu/Fc fusion protein and was found to exhibit significantly stronger in vivo biologic activity than rIL-15 (page 916, 1st column, 3rd paragraph, lines 9-12).  Therefore, the reference anticipates claims 1, 2, 4, 7-12, 15, 16, 19, 20, 24 and 25.  Note, with respect to the limitations such as an amount effective “to increase an NK cell level or function …” in claims 1, 2 and 10; “an amount effective to prevent or ameliorate symptoms …” in claim 11 (and claim 12); “an amount effective to improve histopathologic features” in claim 15; and “increasing the NK cell population” in claims 24 and 25, they represent the inherent properties of Venkateshaiah’s method of treating allergen-induced asthma with an IL-15 superagonist (ALT-803), as once the IL-15 superagonist (for example) is administered, it does what it does in a patient, which is out of anyone’s control.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 19, 20 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (J. Immunol., 2002 Jan 1; 168(1):505-10; provided by applicants), and Hall et al. (Immunology, 1985, 56:337), further in view of Venkateshaiah et al. (J Allergy Clin Immunol., 2018; 141:906-17), and as evidenced by Kokuina et al. (MEDICC Rev. 2019 Apr-Jul; 21(2-3):16-21).
Ong discloses that IL-15 secretion by Staphylococcal enterotoxin B-treated PBMC of AD patients was significantly lower than that of normals and psoriasis patients (p < 0.001); and the membrane-bound IL-15 expression was also significantly lower in the control monocytes of AD patients compared with that in normals and psoriasis patients; and that IL-15 was found to suppress IgE synthesis (p < 0.01) by the PBMC of AD patients; and that these data support the concept that reduced IL-15 expression may contribute to the pathogenesis of AD (abstract, for example).  Additionally, Ong teaches that the decrease of systemic IL-15 in AD may account for the decreased NK cell activity associated with this skin disease because IL-15 plays a pivotal role in the development, survival, and function of NK cells (page 509, 2nd column, 1st paragraph).
Hall teaches that patients with severe atopic eczema (AE) had depressed NK cell activity, and decreased NK cell activity in AE was positively correlated with decreased numbers of Fc+ lymphocytes and decreased effector:target cell binding, and negatively correlated with increased monocytes in AE; that the results suggest that reduced numbers of circulating NK cells and pre-NK cells account for the depressed level of NK cell activity in subjects with severe atopic eczema (abstract, for example); and that reduced NK cell activity in AE was related to the severity and extent of skin disease (page 343, 2nd column, 2nd paragraph).  Note, atopic eczema is also known as atopic dermatitis.  Additionally, Hall teaches an assay for natural killer (NK) cell activity, wherein blood samples from severe AE in-patients were collected, and peripheral blood mononuclear cells (PBMC) were obtained (as the effector cells); K562 cells, an erythroid cell line susceptible to human NK cell activity, were 51Cr-labelled (as the target cells for NK cells) and incubated with the effector cells, and the percentage specific cytotoxicity was calculated (page 338, 1st column; and 2nd column, 1st paragraph, for example).
Neither Ong nor Hall teaches the use of an IL-15 agonist such as an IL-15 superagonist, for example, ALT-803.
The teachings of Venkateshaiah are reviewed above, which teach the use of an IL-15 superagonist, ALT-803, for treating allergen-induced asthma.  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having AD with an IL-15 agonist such as the IL-15 superagonist ALT-803, wherein the patient may have decreased NK cell number and/or activity as measured by Hall’s Assay for NK cell activity, following the teachings of Ong, Hall, and Venkateshaiah.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Hall has demonstrated reduced numbers of circulating NK and depressed level of NK cell activity in subjects with AE (AD); and Ong has demonstrated significantly lower IL-15 secretion by PBMC of AD patients, and teaches that the decrease of systemic IL-15 in AD may account for the decreased NK cell activity associated with this skin disease because IL-15 plays a pivotal role in the development, survival, and function of NK cells.  
Note, with respect to the limitations such as an amount effective “to increase an NK cell level or function …” in claims 1, 2 and 10; “an amount effective to prevent or ameliorate symptoms …” in claim 11 (and claim 12); “an amount effective to ameliorate symptoms associated with atopic dermatitis (AD)” in claim 13 (and claim 14); “an amount effective to improve histopathologic features” in claim 15; “increasing the NK cell population” in claims 24 and 25; they represent the inherent properties of Venkateshaiah’s method of treating allergen-induced asthma with an IL-15 superagonist (ALT-803), as once the IL-15 superagonist (for example) is administered, it does what it does in a patient, which is out of anyone’s control.  With respect to the limitation “wherein the subject has less than a 97.5 percentile level of NK cells before being administered the NK cell-stimulating agent” in claim 6, such seems representing the upper limit of the normal percentile level (or range), as evidenced by Kokuina (see, for example, abstract; the paragraph bridging pages 17-18; and Tables 1-4).  As Hall teaches reduced numbers of circulating NK in subjects with AE (AD), it would be expected that the AD patients would have less than a 97.5 percentile level of NK cells.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-16, 19, 20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (J. Immunol., 2002 Jan 1; 168(1):505-10; provided by applicants), Hall et al. (Immunology, 1985, 56:337), and Venkateshaiah et al. (J Allergy Clin Immunol., 2018; 141:906-17), and as evidenced by Kokuina et al. (MEDICC Rev. 2019 Apr-Jul; 21(2-3):16-21), as applied to claims 1-16, 19, 20 and 24-27 above, and further in view of Tsianakas et al. (Lancet. 2016 Jan 2; 387(10013):4-5).
The teachings of Ong, Hall, and Venkateshaiah are reviewed above; and none teaches the use of an additional agent for treating AD, such as dupilumab.  
Tsianakas teaches that the anti-IL-4R antibody dupilumab inhibits signaling via IL-4 and IL-13 by inhibiting both IL-4 type 1 and 2 receptors on various immune cells; results of four early phase studies (phases 1 and 2) in patients with atopic dermatitis have already shown promising results; and that dupilumab seems to be an urgently needed milestone for patients with atopic dermatitis (page 4, the sentence bridging the two columns; and page 5, 2nd column, lines 1-2).
With respect to claim 28, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat an allergic disorder such as AD with an IL-15 agonist such as the IL-15 superagonist ALT-803, in combination with another agent for treating the same disorder such as dupilumab, following the teachings of Ong, Hall, and Venkateshaiah.  The person of ordinary skill in the art would have been motivated to do so for disease treatment and for better efficacy (additive effect, for example); and reasonably would have expected success because dupilumab has been demonstrated to be effective for AD; and dupilumab and an IL-15 agonist such as the IL-15 superagonist ALT-803 have different modes of action.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/4/22